\

Case 7:19-mj-03144 Document 1 Filed on 12/23/19 in TXSD Page 1 of 1

United States District Court

AO 91 (Rev 8/01) — Criminal Complaint , : ; -" Southem District of Texas
United States District Court CDEC 28 2019

 

 

 

SOUTHERN DISTRICT OF TEXAS Deviel.d Bradlaw Clex
| McALLEN DIVISION } |
UNITED STATES OF AMERICA . / oO
V. ; CRIMINAL COMPLAINT

Seny Adonay Sarmiento-Funes

Case Number: M-19- 3/44 -

IAE YOB: 1994
Honduras ,
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about . December 21, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near McAllen, Texas, within the Southern District of Texas, the Attorney General of the United States and/or

the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the
United States;

in violation of Title _ 8 _ United States Code, Section(s) _ 1326 _ (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the ,
following facts:

 

Seny Adonay Sarmiento-Funes was encountered by Border Patrol Agents near McAllen, Texas on December 21, 2019. The
investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on December 21, 2019, near Hidalgo, Texas. Record checks revealed the defendant was
formally deported/excluded from the United States on July 12, 2017 through Phoenix, Arizona. Prior to deportation/exclusion the
defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On June 6, 2017 the defendant was convicted of 8 USC 1326 Reentry of Removed Alien and sentenced to time

served and one (1) year supervised release term. — ;

 

 

 

 

Continued on the attached sheet and made a part of this complaint: [. ]¥es [>Jne
Complaint authorized by AUSA_LAvtp. Gaecix 4 < a , WA AY JA
. . Signa e of Complain ainant
Sworn to before me and subscribed in my presence, ; . Jon han .— \ 7
. ‘ Printed Name of Complainant
December 23, 2019 3. sep. o~ plai
Date - r

strat Lz zs
PererE. Ormsby - . U.S. Magistrate Judge aS

Name and Title of Judicial Officer Signature of Judicial Officer
